                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION

JEFFREY LEE EMBLER,                             )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )
                                                )       No. 1:20-cv-00115-DSC
ANDREW M. SAUL,                                 )
Commissioner of Social Security,                )
                                                )
        Defendant.                              )

                                                ORDER

        UPON CONSIDERATION of Defendant’s Consent Motion for Entry of Judgment with

Remand Under Sentence Four of 42 U.S.C. § 405(g), Plaintiff’s consent to that Motion, and the

entire record in this case, it is hereby

        ORDERED that the final decision of the Commissioner is reversed and this matter is

remanded to the Commissioner for further proceedings pursuant to sentence four of Section

205(g) of the Social Security Act, 42 U.S.C. § 405(g).

        SO ORDERED.
                                    Signed: March 22, 2021




          Case 1:20-cv-00115-DSC Document 22 Filed 03/23/21 Page 1 of 1
